Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 01/07/2022 has been entered.
Response to Amendment
	The amendment filed 01/04/2022 has been entered.  As directed by the amendment: claims 1, 4, 5, and 10-15 have been amended, and claims 6 and 16-25 have been cancelled.  Therefore, claims 1-5 and 7-15 are currently pending.
	The amendments are sufficient in overcoming the previously indicated rejections.
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 01/10/2022 and on 03/11/2022 were filed after the mailing date of the Final Office Action on 10/07/2021.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.



Response to Arguments
Applicant’s arguments have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1, 2, 5, 7, and 11-15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Nishida et al. (U.S. .Publication 2012/0063754) in view of Schild et al. (U.S. Publication 2010/0269917), hereinafter Schild, and in further view of Kralik et al. (U.S. Patent 5434388), hereinafter Kralik.
Regarding claim 1, Nishida teaches a heater assembly (para. 0002; “…a liquid heating unit heating liquid in order to process an object to be processed such as a semiconductor substrate or a substrate for a flat panel display, a liquid processing apparatus including the same, and a liquid processing method.”) comprising (figs. 1-2 or Fig. 3; liquid heating unit 10):
A housing (casing 11);
A support member (cylindrical pipe 15) located in said housing; and
 A hose construction (spiral tube 14) wound on the support member in a series of coils such that said hose construction wraps around and extends along an exterior surface of the support member (para. 0032; “Spiral tube 14 wound on an outer periphery of cylindrical pipe 15…”).
With respect to the hose construction (14), Nishida teaches that said hose construction comprises a thermoplastic conduit (The instant application, in paragraph 0023 as published, discloses the use of PTFE, PFA, or FEP as suitable thermoplastic materials) (Nishida teaches, in paragraph 0032, the spiral tube 14 being fabricated by PFA) having a wall thickness (of some value) through which conduit a process fluid to be heated flows (paras. 0005, 0017, 0018, and 0032 disclose heating liquid that flows through 14).
Nishida teaches heating the hose construction via radiant heat (lamp heater 16) and is, therefore, silent on the wall thickness being between 0.003 and 0.045 inches (0.0076 and 0.1143 cm) and the hose construction further comprising a resistance wire or resistance ribbon wound around an exterior periphery of the conduit and in thermal communication therewith, wherein an overall coverage of a surface area of the conduit by the resistance wire or resistance ribbon is at least 50% of the surface area of the conduit, so that the resistance wire or resistance ribbon reinforces or supports the conduit and a non-conductive layer disposed over the resistance wire or resistance ribbon, wherein the non-conductive layer is permeable to vapor leaking out of the conduit.

    PNG
    media_image1.png
    546
    697
    media_image1.png
    Greyscale

Schild teaches that it is known in the art of hose constructions for fluid heating (para. 0002; “In certain applications, transferred liquids and gasses (collectively referred to herein as "fluids") need to be heated. Constant and reliable heat transfer is particularly important to provide a dependable source of heated fluid. In many of these applications, it is desirable for conduits carrying these fluids to possess functional versatility. Accordingly, a need therefore exists for improvements in conduits that carry heated fluids, particularly those conduits forming heated hoses.”) (para. 0001; “present disclosure relates generally to a flexible heated hose, and method of manufacturing the heated hose.”) (Fig. 1; hose construction 100) comprising a thermoplastic conduit (inner hose 10) (para. 0010; “includes those solid flexible compositions having sufficient mechanical properties, thermal stability and heat conductivity for functioning as a heated conduit of liquids and/or gases passing though the inner hose 10. Representative flexible compositions include, for example without limitation, thermoplastic elastomer (TPE) materials such as thermoplastic polyether elastomer (TPEE), thermoplastic polyurethane (TPU), thermoplastic polyolefin (TPO); vulcanized products such as thermoplastic vulcanizates (TPV); polyolefin (PO) materials such as low-density polyethylene (LDPE), high-density polyethylene (HDPE) and polypropylene (PP); fluoropolymers, such as polytetrafluoroethylene (PTFE), perfluoroalkoxy copolymer (PFA), fluorinated ethylenepropylene (FEP), ethylene chlorotrifluoroethylene copolymer (ECTFE), ethylene tetrafluoroethylene copolymer (ETFE), and polyvinylidene difluoride (PVDF); and/or silicone and combinations and mixtures thereof, or other such plastic-like and/or rubber like compositions.”) [Here, the PFA material of Schild for the inner conduit corresponds to the same material disclosed in Nishida].
Schild further teaches the conduit having a wall thickness between 0.003 and 0.045 inches (0.0076 and 0.1143 cm) (para. 0010; “…Representative wall thicknesses of the inner hose 10 preferably range between about 1 mm to about 2.5 mm, such as 0.8 mm, 1.0 mm, 1.5 mm, 2.0 mm and 2.5 mm. The inner hose 10 provides a sufficiently large opening for the effective transfer of a fluid therethrough, and is dimensioned for a given purpose…”), a resistance wire or resistance ribbon (30; para. 0014) (para. 0012; “heating conductors 30 remain in direct contact with the inner hose 10 along the entire length of the inner hose 10”) wound around an exterior periphery of the conduit (10) and in thermal communication therewith (para. 0012; “…With the heating conductors 30 located at defined locations around the inner hose 10, the heating conductors 30 are able to provide relatively uniform and/or predictable heating of the inner hose 10 in a reliable and calculable manner, even as the inner hose 10 is bent or otherwise contorted…”) (para. 0013; “one or more heating conductors 30 are spiraled around the inner hose 10 continuously maintaining distance between the individual heating”), so that the resistance wire or resistance ribbon reinforces or supports the conduit (as a result of the wire 30 being wound around 10), and a non-conductive layer (braid 20) disposed over the resistance wire or resistance ribbon (para. 0011; “braided support web 20 retains at least one heating conductor 30 against the outer wall of the inner hose 10”), wherein the non-conductive layer is permeable to vapor leaking out of the conduit (para. 0011, “Representative compositions of the braid members includes, for example without limitation, polyester, glass fiber, carbon fibers, textile filaments, KEVLAR®, and combinations and mixtures of these compositions.”) (para. 0036 of the instant application discloses the braid layer 24 being fiberglass and other types of non-conductive materials) (The aforementioned materials of the braid layer 20 of Schild is considered to correspond to the same as that disclosed in the instant application.  As such the braid layer 20 is capable, at least to some extent, of being permeable to vapor leaking).
Therefore, it would have been obvious to someone with ordinary skill in the art at the time the invention was filed to modify Nishida with Schild, by replacing the radiant heater and adding to the hose construction of Nishida, with the teachings of Schild, in order to provide a heated hose construction in which uniform and/or predictable heating is achieved in a reliable and calculable manner, even as the hose construction is bent or otherwise contorted (para. 0012 of Schild).
The combination of Nishida and Schild teaches each claimed limitation except, explicitly, for the resistance wire/ribbon extending at least 50% of the surface area of the conduit.
With respect to the resistance wire or ribbon, Schild teaches “When multiple heating conductors 30 are used, representative numbers of heating conductors 30 for a given heater hose 100 range from about 2 to about 10 heating conductors 30 present, with from about 2 to about 8 heating conductors 30 more preferred, and from about 2 to about 6 heating conductors 30 most preferred. Variability of the heating capabilities among the heating conductors 30 permits a large range of operational parameters for a single heated hose 100. The heating conductors 30 may include specifically distinct physical shapes, such as round profiles, flat profiles, and combinations thereof, and other cross-sectional geometries. Selection of a particular physical shape may be determined in consideration of the heating properties desired, the amount of contact with the inner hose 10, the heat transfer properties of the inner hose 10 and/or braided support web 20, availability of raw materials, and other such conditions determinable by those skilled in the art of heated fluid transfers” (para. 0015). Here, Schild teaches that the amount of contact with the inner hose 10 by the resistance wires/ribbons 30 is variable and selectable.
However, Schild does not explicitly disclose wherein an overall coverage of a surface area of the conduit by the resistance wire or resistance ribbon is at least 50% of the surface area of the conduit.

    PNG
    media_image2.png
    249
    547
    media_image2.png
    Greyscale

Kralik teaches that it is known in the art of electric heater assemblies for fluid lines (1:5-10; figures 1-2) (inner tube 12 having a thickness of 1 mm; 4:10-22; and heating element 17, which is “which is constituted by a tape with a width of e.g. 1 to 2 mm and a thickness of 5 to 150 µm. It can be constituted by standard, iron-containing heating conductor materials, e.g. a chrome -aluminium -iron alloy commercially available under the name KANTHAL AF, or a nickel-chrome-iron alloy (NICROTHAL 40+, 60+ or 80+, as a function of the nickel proportion)”-4:45-52) (Here, inner tube 12 and heating element 17 wound around the outer surface of 12 is considered to correspond to the same as that in Schild) wherein an overall coverage of a surface area of the conduit (12) by the resistance wire or resistance ribbon (17) is at least 50% of the surface area of the conduit (“…helically wound around the hollow body at intervals which are significantly smaller than the heating element width, so that the hollow body wall is heated almost continuously…”; 4:53-56 and 61-65) (Figure 1 clearly indicates that heating element 17 covers at least 50% of the outer surface area of the conduit).
The advantage of combining the teachings of Kralik is that in doing so would provide a heating element arrangement about the conduit that increases the contact area, thereby continuously heating the inner conduit.
Therefore, it would have been obvious to someone with ordinary skill in the art at the time the invention was filed to modify Nishida, as modified by Schild, with Kralik, by replacing the coverage area of the heating element of Schild, with the teachings of Kralik, to provide a heating element arrangement about the conduit that increases the contact area, thereby continuously heating the inner conduit. Furthermore, the amount of coverage area of the heating element is interpreted to be a result effective variable that would be optimized in order to achieve a recognized result. In this case the recognized result would be a continuous/uniform heating. A person of ordinary skill in the art would recognize that the amount of coverage area of the heating element influences the heating profile of the conduit. Schild supports this by disclosing, in paragraph 0015, that “Variability of the heating capabilities among the heating conductors 30 permits a large range of operational parameters for a single heated hose 100. The heating conductors 30 may include specifically distinct physical shapes, such as round profiles, flat profiles, and combinations thereof, and other cross-sectional geometries. Selection of a particular physical shape may be determined in consideration of the heating properties desired, the amount of contact with the inner hose 10, the heat transfer properties of the inner hose 10 and/or braided support web 20, availability of raw materials, and other such conditions determinable by those skilled in the art of heated fluid transfers.”  Schild also states, in paragraph 0015, that the aforementioned allows for numerous thermal profiles. Here, varying the amount of coverage area of the heating element would allow for various heating profiles to be achieved. "[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." See MPEP 2144.05-ll-A and MPEP 2144.05-ll-B.
Regarding claim 2, the primary combination, as applied to claim 1, teaches each claimed limitation.
Nishida, as detailed above, teaches wherein the thermoplastic conduit comprises PFA.
Schild, as detailed above, also teaches wherein the thermoplastic conduit comprises at least one of a polytetrafluoroethylene (PTFE), perfluoroalkoxy resin (PFA), and fluorinated ethylene propylene (FEP) material (para. 0010; “includes those solid flexible compositions having sufficient mechanical properties, thermal stability and heat conductivity for functioning as a heated conduit of liquids and/or gases passing though the inner hose 10. Representative flexible compositions include, for example without limitation, thermoplastic elastomer (TPE) materials such as thermoplastic polyether elastomer (TPEE), thermoplastic polyurethane (TPU), thermoplastic polyolefin (TPO); vulcanized products such as thermoplastic vulcanizates (TPV); polyolefin (PO) materials such as low-density polyethylene (LDPE), high-density polyethylene (HDPE) and polypropylene (PP); fluoropolymers, such as polytetrafluoroethylene (PTFE), perfluoroalkoxy copolymer (PFA), fluorinated ethylenepropylene (FEP), ethylene chlorotrifluoroethylene copolymer (ECTFE), ethylene tetrafluoroethylene copolymer (ETFE), and polyvinylidene difluoride (PVDF); and/or silicone and combinations and mixtures thereof, or other such plastic-like and/or rubber like compositions.”).  
Regarding claim 5, the primary combination, as applied to claim 1, teaches each claimed limitation.
Nishida teaches the support member (15) in a cross-section defines a circle (para. 0030; cylindrical pipe.  Here 15 being cylindrical implies that the cross-section is a circle), an oval, or has an elliptical shape and the hose construction (14) is wound about the exterior surface of the support member in a helical path (Fig. 1-2 or Fig. 3 showing spiral path of the winding of 14 onto the exterior of 15).
Regarding claim 7, the primary combination, as applied to claim 1, teaches each claimed limitation.
Kralik, as detailed in claim 1 above, teaches a diameter of the resistance wire or a thickness of the resistance ribbon is between 0.006 in (0.015 cm) and 0.102 in (0.25 cm)[heating element 17, which is “which is constituted by a tape with a width of e.g. 1 to 2 mm and a thickness of 5 to 150 µm. It can be constituted by standard, iron-containing heating conductor materials, e.g. a chrome -aluminium -iron alloy commercially available under the name KANTHAL AF, or a nickel-chrome-iron alloy (NICROTHAL 40+, 60+ or 80+, as a function of the nickel proportion)”-4:45-52].  
Regarding claim 11, the primary combination, as applied to claim 1, teaches each claimed limitation
Nishida teaches wherein the housing (11) includes a chamber (Figs. 1-2 or Fig. 3; region in which 14/15 occupies) in which said support member (15) including said hose construction (14) wound therein is located.
Nishida further teaches the housing (Fig. 2 or Fig. 3) further including a purge fluid inlet (11i) communicating with the chamber and a purge fluid outlet (11o) communicating with the chamber such that an associated purge gas can be communicated from said purge inlet to said purge outlet through said chamber (para. 0031; “Further, an injection pipe 11i (FIG. 2) of cooling gas is installed at one flange portion 15a and an exhaust pipe 11o (FIG. 2) corresponding to the injection pipe is installed at the other flange portion 15a. The cooling gas (for example, nitrogen gas at an approximately room temperature) may be supplied into cylindrical pipe 15 therethrough.”).
Regarding claim 12, the primary combination, as applied to claim 11, teaches each claimed limitation.
Nishida teaches a process fluid inlet (inlet pipe 14i) communicating with the hose construction (14) and a process fluid outlet (outlet pipe 14o) communicating with the hose construction such that an associated process fluid to be heated can be communicated through said hose construction around said support member from said process fluid inlet to said process fluid outlet (para. 0032; “tube 14 has an inlet pipe 14i and an outlet pipe 14o for liquid, and liquid delivered by a pump (not shown) flows into tube 14 from inlet pipe 14i and flows out from outlet pipe 14o.”).
Regarding claim 13, the primary combination, as applied to claim 11, teaches each claimed limitation.  
The primary combination teaches the hose construction being disposed in the chamber of the housing, the housing having an inner wall (inner wall of 11 of Nishida), and the braid layer having an outer surface (outer surface of braid layer 20 that is in contact with layer 40 of Schild.).
Schild further teaches an insulation layer (40; para. 0018, protective jacket having insulation properties).
Based on the primary combination, the insulation layer would be located between the inner wall of the housing and the outer surface of the braid layer.
Regarding claim 14, the primary combination, as applied to claim 1, teaches each claimed limitation.
Schild, as detailed in claim 1, teaches the resistance wire/ribbon (30) being helically wound around the conduit (12) in a single helix or a multiple helix arrangement (as 30 is wound around 12 it follows then that at least one helix of 30 is wound around 12).  
Regarding claim 15, the primary combination, as applied to claim 1, teaches each claimed limitation including a helical first coil of the hose construction wound around the support member is overlaid by a second helical coil of the hose construction.  

    PNG
    media_image3.png
    272
    447
    media_image3.png
    Greyscale

Nishida teaches a helical first coil of the hose construction wound around the support member (15) is overlaid by a second helical coil of the hose construction (7:20-32; “…a tube 14a in which liquid flows is wound around cylindrical pipe 15 in a double spiral shape and substantially the same as liquid heating unit 10 in other configurations. When liquid having low absorption rate of radiated light from lamp heater 16 is used, it is easy to absorb the reflected light by using tube 14a wound in the double spiral shape, and as a result, the liquid can be efficiently heated…”).
Claims 3-4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Nishida et al. (U.S. .Publication 2012/0063754) in view of Schild et al. (U.S. Publication 2010/0269917), hereinafter Schild, and Kralik et al. (U.S. Patent 5434388), hereinafter Kralik, and in further view of Jameson et al. (U.S. Patent 4455474), hereinafter Jameson.
Regarding claims 3-4, the primary combination, as applied in claim 1, teaches each claimed limitation except for a ground member contacting the hose construction (claim 3) and wherein the support member comprises a ground path (claim 4).  
Jameson teaches that it is known in the art of heated hose assemblies (1:5-8) (Figure 1; inner PTFE conduit 20-3:1-8; resistance heating elements 23/24 helically wound over fiberglass tape 22-3:25-27) to use a ground member (ground wire 31) contacting the hose construction, wherein the ground member contacts a fiberglass layer (3:40-45; after application of heaters 23/24, fiberglass tape 77 is helically wrapped for the length of the tube) (3:47-62; after application of fiberglass tape, fiberglass paper 26 is helically wound with leads 27, 28, 29, 30 and 31, with 31 being a ground wire.  Afterwards, fiberglass layers 32 and 33 are provided) (Here, the fiberglass layer of Jameson is taken to correspond to the fiber braid layer 20 of Schild).
The advantage of combining the teachings of Jameson is that in doing so would provide the necessary electrical leads for the resistance heating element, while supplying a ground member, which would limit excessive electrical charges.
Therefore, it would have been obvious to someone with ordinary skill in the art at the time the invention was filed to modify Nishida as modified by Schild and Kralik, with Jameson by adding to the heated hose construction of Schild, with the teachings of Jameson, in order to provide the necessary electrical leads for the resistance heating element, while supplying a ground member, which would limit excessive electrical charges.
Claim 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Nishida et al. (U.S. .Publication 2012/0063754) in view of Schild et al. (U.S. Publication 2010/0269917), hereinafter Schild, and Kralik et al. (U.S. Patent 5434388), hereinafter Kralik, and in further view of Janvrin et al. (U.S. Patent 6005232), hereinafter Janvrin.
Regarding claim 8, the primary combination, as applied to claim 1, teaches each claimed limitation except for wherein the resistance wire has a gauge between 34 and 10.  
Janvrin teaches that it is known in the art of electric heating cables (1:4-5; and Figures 5 and 6, resistive wires 11 and 12) (4:13-25; “…first and second elongate conductors which can be connected to a source of electrical power, e.g. a power supply or a wall outlet, using an appropriate plug or electrical component if necessary. The conductors (also referred to in this specification as electrodes or wires) are preferably of metal, e.g. nickel, copper, tin, aluminum, nickel-coated copper, tin-coated copper, metal alloys, or other suitable material. The conductors have a concentric stranded configuration, i.e. a central (core) wire is surrounded by one or more layers of helically laid wires (strands) laid in a reverse direction so that successive layers are laid with opposite direction of lay….”) to use a resistance wire having a gauge between 34 and 10 (4:38-49; “…Although the size of the conductors used in heating cables of the invention is dependent on the applied voltage, the desired current-carrying capability, and required cable length, most cables of the invention have a size of at most 14 AWG, i.e. 1.93 mm (0.076 inch) diameter, although smaller diameter wires, e.g. 16 AWG (1.52 mm (0.060 inch)), 18 AWG (1.27 mm (0.050 inch)), or 20 AWG (1.02 mm (0.040 inch)), or larger diameter wires, e.g. 12 AWG (2.16 mm (0.085 inch) or 10 AWG (3.05 mm (0.12 inch), may be suitable for some applications. (AWG is American Wire Gauge, which is the same as Brown & Sharpe wire gauge…”).
Therefore, it would have been obvious to someone with ordinary skill in the art at the time the invention was filed to modify Nishida, as modified by Schild and Kralik, with Janvrin by replacing the gauge/diameter of the resistance wires of Schild, with the teachings of Janvrin, for in doing so would amount routine optimization. The gauge/diameter of the resistance wire is interpreted to be a result effective variable that would be optimized in order to achieve a recognized result. In this case the recognized result would be a particular heating profile. A person of ordinary skill in the art would recognize that the gauge/diameter of a resistance wire influences electrical resistance, which effects the amount of heat generated, in accordance with Joule’s First Law. Schild supports this by disclosing, in paragraph 0015, that the diameter of the conductor allows for numerous thermal profiles. Janvrin, as detailed above, also states that the diameter/gauge of the wire/conductor is dependent on the particular application.  Here, selecting a gauge/diameter for the resistance wire would allow for a particular heating profile for a given application to be achieved. "[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." See MPEP 2144.05-ll-A and MPEP 2144.05-ll-B.
Claim 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Nishida et al. (U.S. .Publication 2012/0063754) in view of Schild et al. (U.S. Publication 2010/0269917), hereinafter Schild, and Kralik et al. (U.S. Patent 5434388), hereinafter Kralik, and in further view of Iida et al. (U.S. Publication 2013/0062338), hereinafter Iida.
Regarding claim 9, the primary combination, as applied to claim 1, teaches each claimed limitation except for wherein a watt-density of the resistance wire or resistance ribbon is between 2 watts/in2 (0.31 w/cm2) and 50 watts/in2 (7.75 w/cm2).  
Iida teaches that it is known in the art of electrical heating assemblies for conduits (para. 0001) (Figures 1-3; electric heating wire 302-para. 0030 disposed on an PTFE, PFA, or FEP material layer 100-para. 0027) for the resistance wire (302) to have a watt-density between 2 watts/in2 (0.31 w/cm2) and 50 watts/in2 (7.75 w/cm2) (para. 0030 and 0031; “the watt density may be any value in the range of 0.15 to 0.5 W/cm2, and can be 0.17 to 0.5 W/cm2, 0.20 to 0.5 W/cm2, or 0.25 to 0.5 W/cm2.”).
The advantage of combining the teachings of Iida is that in doing so would provide a resistance wire having a relatively high watt density, thereby allowing a resistance wire having an increased diameter and a reduced length to be used, while still ensuring even heating (para. 0032).
Therefore, it would have been obvious to someone with ordinary skill in the art at the time the invention was filed to modify Nishida, as modified by Schild and Kralik, with Iida by replacing the resistance wires of Schild, having, inherently, some value of watt-density, with the teachings of Iida, in order to provide a resistance wire having a relatively high watt density, thereby allowing a resistance wire having an increased diameter and a reduced length to be used, while still ensuring even heating (para. 0032).
Claim 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Nishida et al. (U.S. .Publication 2012/0063754) in view of Schild et al. (U.S. Publication 2010/0269917), hereinafter Schild, and  Kralik et al. (U.S. Patent 5434388), hereinafter Kralik, and in further view of Bigex et al. (U.S. Publication 2013/0028580), hereinafter Bigex.
Regarding claim 10, the primary combination, as applied to claim 1, teaches each claimed limitation except as detailed below.  
Schild teaches the claimed non-conductive layer comprising a braid layer and further teaches the braid layer having a thickness of some value. However, Schild is silent as to the numerical value of the thickness and is, therefore, silent on the thickness being between 0.010 and 0.060 inches (0.025 and 0.152 cm).  
Bigex teaches that it is known in the art of electrically heated fluid lines (para. 0002, lines for transporting fluids; paras. 0005-0006, using electrical conductors to heat the line) (See Figures 1-2; inner conduit 2 and fiberglass/Kevlar layer 2d are considered to correspond to those of Schild) for the thickness of the fiberglass layer (2d) to be between 0.025 and 0.152 cm (para. 0045, fiberglass/Kevlay insulating layer 2d has a thickness between 0.5 mm and 10 mm.).
Therefore, it would have been obvious to someone with ordinary skill in the art at the time the invention was filed to modify Nishida, as modified by Schild and Kralik, with Bigex by replacing the thickness of the braid layer of Schild, being of some value, with the teachings of Bigex, for in doing so would amount routine optimization. The thickness of the braid layer (fiberglass layer) is interpreted to be a result effective variable that would be optimized in order to achieve a recognized result. In this case the recognized result would be sufficient insulation for a given voltage. A person of ordinary skill in the art would recognize that the thickness of the fiberglass layer influences the amount of heat being supplied. Here, selecting a thickness of the fiberglass layer would allow for a particular heating profile for a given application to be achieved. "[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." See MPEP 2144.05-ll-A and MPEP 2144.05-ll-B.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JUSTIN C DODSON whose telephone number is (571)270-0529. The examiner can normally be reached Mon.-Fri. 7:00-3:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ibrahime Abraham can be reached on (571)270-5569. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JUSTIN C DODSON/           Primary Examiner, Art Unit 3761